DeBRULER, Justice,
dissenting.
The entire motion in its substance is comprised of the three allegations, namely that, (1) the defendants do not have present possession of the farm, (2) the defendants are not the present owners of the farm, and (8) payments upon the note by defendants have been made in accordance with the terms of the note. The motion concluded with the request that if the court did not dismiss the case that jury trial be held.
I read this record as evidencing a determination by the trial judge that this pro se motion served the offices of both a motion to dismiss for failure to state a claim, and an answer upon which the case would be taken to the jury. He denied it insofar as it was a motion to dismiss and determined its character as an answer when denying the motion for change of venue. In both rulings, Judge O'Neill was well within reason.
I respectfully dissent and vote to deny the writ.